Citation Nr: 1550727	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  13-17 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954, May 1957 to June 1957, and from September 1960 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which found that new and material evidence had not been submitted sufficient to reopen a claim of entitlement to service connection for dental trauma.  The Veteran received a Travel Board hearing before the undersigned Veterans Law Judge in September 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for dental trauma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Evidence received since the October 1965 rating decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for dental trauma.





CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for dental trauma is both new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

In the instant case however, as one claim is being reopened, and all claims are being remanded, the Board finds any further discussion of the VCAA at this time to be moot.

Claim to Reopen

An October 1965 RO decision denied entitlement to service connection for dental trauma.  The Veteran did not appeal this decision, and no new and material evidence was received within one year of the decision.  Therefore, it became final.

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim. Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The dental claim appears to have been previously denied on the basis that the service treatment records did not show dental trauma having occurred in service. 

Since those decisions, new evidence has been received, to specifically include a letter from the Veteran to his attorney in February 1964 indicating that his front upper teeth had been knocked out in January 1964, and also the Veteran's testimony at his September 2015 hearing indicating how his teeth were knocked out in service.  This evidence was not of record in 1965 and it is material as it relates the question of whether the Veteran had dental trauma occurring in service.  Therefore, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for dental trauma has been received.  The claim to reopen is therefore granted.


ORDER

New and material evidence having been received, the claim for service connection for dental trauma is reopened, and to that extent, the appeal is granted.


REMAND

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Disability compensation may be provided for certain specified types of service-connected dental disorders (Class I). See 38 C.F.R. § 17.161(a)  (2015). There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.  The types of dental disorders that may be compensable include irreplaceable missing teeth, and disease or damage to the jaw. 38 C.F.R. § 4.150, Diagnostic Codes 9900-16 (2015).

The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth", see 38 C.F.R. § 3.381(a) , and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease. See 38 C.F.R. § 4.150 ; Simington v. West, 11 Vet. App. 41, 44   (1998). 

Those Veterans having a service-connected, noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma (Class II(a)) may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability. See 38 C.F.R. § 17.161(c). Replaceable missing and broken (fractured) teeth may be considered service connected solely for the purposes of determining entitlement to dental examination(s) or outpatient dental treatment.  See Simington v. West, 11 Vet. App. 41 (1998).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting sustained a sudden trauma; for these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service. 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d 802, 808 -09 (2010) (holding that "service trauma" in 38 U.S.C. § 1712(a)(1)(C)  means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).

Under 38 C.F.R. § 3.381 , treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 .

Now that the Veteran's claim of entitlement to service connection for dental trauma has been reopened, the Board finds that further development is warranted.  Specifically, there is evidence of an in-service injury and a current disability, and indication of a connection between the two.  Therefore, the Veteran should be scheduled for a VA examination to assess the existence and etiology of any dental trauma disabilities.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any recent VA and private treatment notes pertaining to any recent dental treatment.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA dental examination to assess the existence and etiology of the residuals of dental trauma.  

Upon review of the record, including the Veteran's lay statements throughout the claims file regarding his symptoms and medical history, the examiner should respond to the following inquiries: 

i) Does the Veteran have loss of any teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity as the result of trauma or as the result of disease such as osteomyelitis?  If so, the examiner must also address whether there is any lost masticatory surface for any tooth, and indicate whether it is restorable by suitable prosthesis.

ii) Does the Veteran have nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of the condyloid process, or loss of any part of the hard palate?

iii) If the Veteran has any of the above dental conditions, determine whether it is at least as likely as not (50 percent or greater probability) that they began during active service or are related to any incident of service.  For the purposes of this opinion, the examiner is to accept the Veteran's statements that he was involved in an automobile accident in service as credible. 

iv) Does the Veteran have a jaw (non-dental) condition, to include TMJ dysfunction? For each jaw condition, determine whether it is at least as likely as not (50 percent or greater probability) that the jaw condition began during active service or is related to any incident of service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Determine whether the appropriate local VAMC has made a determination on the Veteran's eligibility for VA outpatient dental treatment for any missing teeth. If no such determination has been made, refer the claim for dental treatment to the appropriate VAMC to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 (2013). 38 C.F.R. § 3.381 (2015); Veterans Benefits Administration Fast Letter 12-18 (July 10, 2012). Any determination on this matter by a VAMC should be included in the record. 

4. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


